Citation Nr: 1427535	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a pulmonary disorder, to include as due to exposure to asbestos.

3.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, a brief from his representative, and VA medical records, are relevant to the issues on appeal.  The RO considered the VA medical records in the June 2013 supplemental statement of the case (SSOC). The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The issues of entitlement to service connection for a pulmonary disorder and entitlement to a higher initial rating higher for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran has claimed that he has a right wrist disorder that is a result of a sliver of metal that was lodged in his wrist during service.  His service treatment records do show that a sliver from a chipping hammer lodged into his right wrist in March 1970.

2.  An April 1996 VA examiner diagnosed the Veteran as status post excision of shrapnel from the right wrist in 1970 and early dupuytren's contracture of the right hand.  X-rays of the right wrist were unremarkable at that time.

3.  The Veteran was afforded VA examinations in May 2009 and June 2009 after which an examiner diagnosed him with right wrist status post previous dorsal fragment excision with mild stiffness (decreased wrist flexion) and a well-healed scar, but without evidence of tendon disruption or degenerative changes of the wrist joint on x-ray.  The examiner opined that the Veteran's right wrist disorder was at least as likely as not caused by a residual of the sliver that was lodged in his right wrist during service.  The examiner stated that, while the Veteran did not have any tendon damage, he did have decreased wrist flexion on the right compared to the left.  X-rays obtained showed no degenerative joint changes, and thus, the limitation of motion could not be attributed to bony changes or osteoarthritis.  However, the examiner did note that it was possible that scar tissue formation following wrist fragment excision was responsible for the decreased wrist flexion on the right and that it is common after a soft tissue procedure to have residual stiffness.  

4.  The Veteran was provided another VA examination in August 2011 during which he indicated that his right wrist disorder had progressively worsened since its onset in service.  An X-ray showed no acute fracture or dislocation, but mild degenerative osteoarthritis was present within the radiocarpal articulation.

5.  Taken together and resolving all reasonable doubt in the Veteran's favor, the June 2009 and August 2011 VA examinations demonstrate that it is at least as likely as not that the Veteran's degenerative osteoarthritis of the right wrist was caused by the metal sliver that lodged into his wrist during service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, degenerative osteoarthritis of the right wrist was caused by the Veteran's period of active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


ORDER

Entitlement to service connection for degenerative osteoarthritis of the right wrist is granted.


REMAND

The Board notes that the Veteran has attested to having current breathing problems, and he has claimed that he was exposed to asbestos while serving aboard the U.S.S. Lofberg.  However, further development is warranted to determine whether the Veteran was exposed to asbestos in service, and if so, whether the Veteran has a current pulmonary disorder due to such exposure.  

The Board also notes that the Veteran was afforded VA examinations in June 2009 and August 2011 in connection with his current claim for a higher initial evaluation for bilateral hearing loss.  However, the Veteran stated at his February 2014 video conference hearing that his disability has worsened since his last examination.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the severity and manifestations of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and a pulmonary disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records.  

2.  The AOJ should take appropriate steps to verify whether the Veteran was exposed to asbestos during his military service.  He has claimed that he had such exposure aboard naval ships, including the U.S.S. Lofberg.

3.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with the claim for service connection for a pulmonary disorder.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


